EXHIBIT 10.49a


SECOND AMENDMENT TO
6% PROMISSORY NOTES


SECOND AMENDMENT TO 6% PROMISSORY NOTES, is dated as of April 16, 2009; made by
and between Delta Mutual, Inc., a Delaware corporation, with its principal
offices located at 14301 North 87th Street, #310, Scottsdale, AZ 85260 (the
“Company”) and Security Systems International, Inc., a Delaware corporation,
(the “Lender”) with a mailing address of 9034 East Caribbean Lane, Scottsdale,
AZ 85260.  Capitalized terms used herein and not otherwise defined herein shall
have the meaning assigned to such term in the Original Notes.


WHEREAS, the Company and the Lender are parties to those certain 6%
Promissory  Notes, dated March 6, 2008; April 15, 2008; and May 14 2008, all as
amended,  (collectively, the “Original Notes”), pursuant to which the Company
has borrowed, in the aggregate, the amount of  $136,900 from the Lender;


WHEREAS, the Original Notes provided that the Maturity Dates shall be April 17,
2009 and the Company and the Lender have agreed to amend Section 1.4 of the
Original Notes; and


WHEREAS, in accordance with the terms and conditions of the Original Notes, the
Company and the Lender hereby approve the amendment of the Original Notes as set
forth herein.


NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein, the parties agree as follows:


1. By their respective execution of this SECOND AMENDMENT, the Company and the
Lender agree that Section 1.4 of each of the Original Notes is hereby amended to
read in its entirety as follows: “Maturity Date” shall the date on which the
Company receives demand for payment in writing from the Lender;  and


2. Except as expressly provided herein, the Original Notes shall continue in
full force and effect.


3. This SECOND AMENDMENT may be executed by facsimile and in counterparts, which
taken together, shall be deemed an original and shall constitute a single
AMENDMENT.


4. IN WITNESS WHEREOF, the Company and the Lender have caused this SECOND
AMENDMENT to be executed as of the date first written above.



DELTA MUTUAL, INC.    SECURITY SYSTEMS INTERNATIONAL, INC.
(COMPANY)
 
(LENDER)
         
By:
/s/ Martin G. Chilek   
By:
/s/ Malcolm W. Sherman
 
Martin G. Chilek    
 
Malcolm W. Sherman
 
Sr. Vice President  
 
President


--------------------------------------------------------------------------------

